Title: From George Washington to Brigadier General James Potter, 2 March 1779
From: Washington, George
To: Potter, James


Dear Sir
Head Quarters Middle Brook 2d March 1779

I have recd your favr without date containing your Ideas of the kind of War necessary to be carried on against the Savages for the more effectual security of our Frontier; with your opinion of the most practicable Route of penetrating the Indian Country. Your Ideas correspond in a good measure with my own and should the situation of Affairs on the Coast admit, I have t⟨ur⟩ned my thoughts and taken some measures towards carrying on an expedition against the Indians of the six Nations, whenever the State of the Grass—Waters and other circumstances will admit. I communicate thus much to you in confidence, because the m⟨o⟩re suddenly a Blow of this kind can be struck especially against Indians, the more will the weight of it be felt.
I am obliged to you for the information you have already given me, and should you come to the knowledge of any thing further which you may deem material, or should any new Ideas occur to you, I shall be glad to have them communicated.
Should any part of our operations be carried on from the Western parts of Pennsylvania, do you think any and what number of Volunteers consisting of good Woodsmen could be engaged to go upon such an expedition. They should be engaged for as long a time as it would probably take to compleat our scheme; in short for the Expedition. If you could sound the Militia who have been under your command but in a more especial manner the Men who have been driven from the Frontiers, upon this head, you would soon find how they relish the plan and could form a judgment, without letting them know the Reason. I shall be glad to hear from you on the foregoing subjects as soon as possible and am Dear Sir Your most obt Servt
Go: Washington
